Citation Nr: 0023631	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  94-21 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for lobectomy, left lower lobe, residuals of bronchiectasis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from August 1961 to June 
1963.

Service connection was granted for lobectomy, left lower 
lobe, residuals of bronchiectasis by an October 1963 rating 
decision. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claim for 
a rating in excess of 30 percent for the lobectomy 
disability.

In April 2000, the RO sent correspondence to the veteran 
regarding his request for a personal hearing before the 
Board's traveling section (hereinafter, "Travel Board 
hearing").  The RO inquired whether the veteran wished to 
withdraw his request for a Travel Board hearing, or whether 
he wanted a different type of hearing in conjunction with his 
appeal.  No response appears to be on file from the veteran 
in response to the RO's April 2000 letter.  However, in a 
June 2000 statement, the veteran's accredited representative 
reported that additional arguments would be presented at the 
upcoming Travel Board hearing.  

The RO transferred the records in this case to the Board in 
June 2000.  There is no indication that the RO scheduled the 
veteran for a hearing.  Accordingly, the Board sent 
correspondence to the veteran in July 2000 inquiring whether 
he still desired a Travel Board hearing.  Moreover, the Board 
informed the veteran that if he did not respond within 30 
days, then it would be assumed that he still desired a Travel 
Board hearing and his case would be remanded for that 
purpose.  No response was received in regard to this 
correspondence.  Therefore, the Board must conclude that the 
veteran desires a Travel Board hearing in the instant case.  
Since Travel Board hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a)), this case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

After the veteran has been accorded an opportunity to present 
testimony at a Travel Board hearing, the case should be 
returned to the Board for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


